Title: From Thomas Jefferson to George Wythe, [23 June 1801]
From: Jefferson, Thomas
To: Wythe, George


               
                  [23 June 1801]
                  
                     Th:J. to G. Wythe
                  
               
               Your’s of the 19th. is this moment recieved. the moment your former one came to hand, I engaged Capt. Lewis, my secretary to take measures for procuring paiment from the debtor, who it seems is at St. Mary’s on the Southern frontier of Georgia. he happened to have [the] opportunity of seeing the paymaster who refused to [stop] […] his next paiment after seeing the debtor. Capt. Lewis thinks […] yet 6. or 8. weeks before the effect can be known. [I presume] […] [to let] it go on. and if his brother shall have paid before we get the money thro’ this channel, it can easily be [restored to him thro the pay] master. I suppose it better to preserve the advantage of the [double?] chance. you must not suppose this is a trouble to me. you [taught] me the maxim that nothing is troublesome that [makes] […]. you can do nothing more pleasing to me, than to give me opportunity of being serviceable to yourself or your friends. accept the […] my constant & grateful affections & high respect.
               
                  
                     Th: Jefferson
                  
               
            